DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2012/015583 to James in view of US 2011/0196055 to Kramer. 
Regarding Claims 1-6
James teaches a polyurethane laminated molding article comprising a core layer such as a paper honeycomb, a plastic honeycomb or an aluminum honeycomb; and a fiber felt or fabric comprising aramid, glass, carbon or natural fibers with applied polyurethane and curing (James, page 2, line 2- page 3, line 25; page 4, line 32-page 9, line 12; examples). James teaches that the polyurethane comprises an isocyanate component comprising polyisocyanate, a first polyol based on vegetable oil in a content of 20 or 30%, a second polyol having a functionality and an OH value within the claimed range, a catalyst such as a metal salt or amine catalyst, and an internal mold release agent (Id). James teaches that the isocyanate index is between 130 and 300 such as 159 or 188 (Id., table 1). 
James does not appear to teach that the amine or metal salt catalysts are specifically trimerization catalysts. However, Kramer teaches a polyurethane composition for structural applications containing castor oil derived polyol, additional polyol having the claimed parameters and one or more trimerization catalysts (Kramer, abstract, paragraphs [0032], [0054]-[0056], [0060]). Kramer teaches that the trimerization catalysts are selected from amines or metal salts and that they provide a boost to reactivity by being able to promote reaction of isocyanate on itself (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the urethane composite of James and to include trimerization catalysts as taught by Kramer, motivated by the desire to form a conventional urethane structural composite having improved and more complete reactivity.  
James teaches that the mold release agent is an optional component and may be included in an amount of 9 wt. % relative to the entirety of the composition (Id., table 1, page 10, lines 1-4).  It should be noted that the amount of mold release agent is a result effective variable.  As the relative amount of mold release agent increases, the material exhibits greater release properties from the mold at the expense of the presence of polyurethane components.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the relative amount of mold release agent since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the amount of mold release agent in order to provide an optimally releasing composition which also sufficiently performs its laminating functionality. 
Response to Arguments
Applicant's arguments filed February 2, 2022 have been fully considered but they are not persuasive. Applicant argues that James does not disclose a polyurethane mixture that would benefit from boosting foam reactivity since Kramer teaches the use of trimerization catalysts as an optional component for use in conjunction with blowing agents and curing catalysts to boost foam reactivity. Examiner respectfully disagrees. James teaches that the polyurethane compositions include blowing agents and catalyst components (James, page 9, lines 19-30), one of ordinary skill would be motivated to additionally include the trimerization catalyst as taught by Kramer motivated by the desire to improve the reactivity of the composition. The polyurethane compositions of Kramer are relevant to James as the presence of blowing agents in the compositions of James necessarily results in a cellular structure via a foaming process which results from the reaction of the components. 
Applicant argues that one of ordinary skill in the art would not be motivated to boost a curing rate since decreasing the initial time allotted for substrate wetting would yield unpredictable results. Examiner respectfully disagrees. Although the trimerization catalyst would predictably shorten the curing time by speeding up the curing reaction it would not necessarily decrease the curing temperature required. Since James teaches that the application of the polyurethane forming mixture is provided in a separate step than the curing (Id., summary of invention), which is done at an elevated temperature, it would not follow that the time allotted for substrate wetting would necessarily suffer from the inclusion of trimerization catalysts. 
Applicant argues that Kramer teaches a difficulty of impregnation due to the shorter curing time. Examiner respectfully disagrees. The passage cited by Kramer refers to an injection process within a cavity, where as James does not require complete impregnation or penetration of the polyurethane material as it is simply coated on the surface of a substrate (Id., Examples 1 and 2). Therefore, the increase in speed of reaction provided by the use of additives such as trimerization catalysts would not be unpredictable nor would it hinder the complete application of the mixture onto the sandwich structure surface. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786